                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF IOWA
                                           CENTRAL DIVISION


 SUSAN L. ROWE, CHRISTINE M.
 KLEIBER, TAMMY D. BURDEN, JULIE A.
 SCHROPP, STACEY L. GOOD, individually
 and on behalf of themselves and others
 similarly situated,

       Plaintiffs,                                                              Case No. 4:19-CV-00256-JAJ-SBJ

 v.

 KIMBERLY KAY REYNOLDS, in her                                                  BRIEF IN SUPPORT OF
 official capacity as Governor State of Iowa,                                 DEFENDANTS’ MOTION FOR
 JAMES M. KURTENBACH, in his official                                       PARTIAL SUMMARY JUDGMENT
 capacity with Iowa Department of
 Administrative Services; and the STATE OF
 IOWA,

       Defendants.


                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1
ARGUMENT .................................................................................................................................. 2
          I. Plaintiffs’ state wage payment collection claims (Count II) fail as a matter of law
             since they are preempted by the FLSA. ........................................................................ 2
CONCLUSION ............................................................................................................................... 4

                                                        INTRODUCTION

          Plaintiffs allege that they are entitled to overtime under the Fair Labor Standards Act

(“FLSA”) and that Defendants have failed to pay them the overtime that they are owed. Their

Complaint asserts two claims: Count I alleges a violation of the overtime requirements of the FLSA

and Count II alleges a violation of the Iowa Wage Payment Collection Law for failing to pay that

federally required overtime. Because an FLSA claim may not be brought as an “opt-out” class
action, Plaintiffs successfully sought conditional certification of an “opt-in” collective action for

that claim. And now they seek certification of an “opt-out” class action under Federal Rule of Civil

Procedure 23 for their state wage claim based on the same underlying alleged FLSA overtime

violation. This cannot be.

       As recognized by this Court twice before on similar facts, Plaintiffs’ state wage claim is

preempted by the FLSA. See Epstein v. Des Moines Register & Trib. Co., No. 4:15-CV-0453-JAJ,

2016 WL 11498184, at *4 (S.D. Iowa Feb. 3, 2016); Zanders v. Wells Fargo Bank, N.A., 55 F.

Supp. 3d 1163, 1176 (S.D. Iowa 2014). Their state wage claim is duplicative of their FLSA claim

because it merely seeks to vindicate substantive overtime rights under the FLSA rather than any

identical or greater overtime rights under Iowa law. And the availability of an “opt-out” class

action for the same substantive claim is in direct conflict with the FLSA’s requirement of “opt-in”

collective action procedures. Plaintiffs’ state wage claims thus fail as a matter of law.

       Therefore, instead of granting Plaintiffs’ motion to certify a class action for their state wage

claims, the Court should grant summary judgment for Defendants on those claims. Count II of

Plaintiff’s Complaint alleging a violation of the Iowa Wage Payment Collection Law must be

dismissed as a matter of law.

                                           ARGUMENT

       I. Plaintiffs’ state wage payment collection claims (Count II) fail as a matter of law
          since they are preempted by the FLSA.

       Under the Supremacy Clause of the U.S. Constitution, “the Laws of the United States . . .

shall be the supreme Law of the Land.” U.S. Const. art. VI, cl. 2. Federal law thus preempts state

law when, among other times, federal law “actually conflicts” with state law. Geier v. Am. Honda

Motor Co., 529 U.S. 861, 874 (2000).




                                                  2
       Many courts, including this Court twice in recent years, have concluded that duplicative

state-law claims seeking to enforce FLSA substantive rights actually conflict with the FLSA and

are thus preempted. See Epstein v. Des Moines Register & Trib. Co., No. 4:15-CV-0453-JAJ, 2016

WL 11498184, at *4 (S.D. Iowa Feb. 3, 2016); Zanders v. Wells Fargo Bank, N.A., 55 F. Supp. 3d

1163, 1176 (S.D. Iowa 2014); see also Anderson v. Sara Lee Corp, 508 F.3d 181, 194 (4th Cir.

2007) (holding that FLSA preempted duplicative state law claims). But see Bouaphakeo v. Tyson

Foods, Inc., 564 F. Supp. 2d 870, 885 (N.D. Iowa 2008) (declining to follow “the plethora of cases

holding that the FLSA preempts duplicative state law claims).

       The conflict arises because unlike state law claims, claims under the FLSA cannot be

brought in an “opt-out” class action under Federal Rule of Civil Procedure 23; they may only be

brought in an “opt-in” collective action. See 29 U.S.C. § 216(b) (“No employee shall be a party

plaintiff to any such action unless he gives his consent in writing to become such a party and such

consent is filed in the court in which such action is brought.”); Schmidt v. Fuller Brush Co., 527

F.2d 532, 536 (8th Cir. 1975). “There is no doubt that the opt-in/opt-out distinction represents a

fundamental, irreconcilable difference between the class action described by Rule 23 and that

provided for by the FLSA.” Epstein, 2016 WL 11498184, at *3 (cleaned up).

       This Court has recognized that the limitation on “opt-out” class actions under the FLSA

“clearly seeks a balance between protecting employees and shielding employers from excessive

liability.” Zanders, 55 F. Supp. 3d at 1174. And this Court has rightly concluded that “[i]t would

undermine this balance to allow Plaintiffs to assert their FLSA claim on behalf of similarly situated

employees while using a duplicative state wage-collection law to bootstrap in the more generous

procedure of Rule 23.” Id.




                                                 3
        Plaintiffs’ state wage claim in Count II—just like the preempted claims in Epstein and

Zanders—are duplicative of their FLSA overtime claim in Count I. Plaintiffs bring their Count II

claim under the Iowa Wage Payment Collection Law, chapter 91A of the Iowa Code. (MSJ APP.

12-13, ¶¶ 54-64). The only alleged violation in Count II is that Defendants failed to pay Plaintiffs

for overtime. (MSJ APP. 12, ¶ 58). But chapter 91A does not establish a right to overtime. See

Iowa Code ch. 91A. It merely establishes an obligation that employers “shall pay all wages due its

employees, less lawful deductions." Iowa Code § 91A.3(1). And any claim for unpaid overtime

derives from substantive federal law and is entirely duplicative of a claim directly under the FLSA.

See Epstein, 2016 WL 11498184, at *4 (“Plaintiff has not asserted any legal theory entitling him

to wages under the IWPCL other than a violation of the overtime provisions of the FLSA and

claims that are directly covered by the FLSA (such as overtime and retaliation disputes) must be

brought under the FLSA.” (cleaned up)).

        Because Plaintiffs’ state wage claims in Count II are duplicative of their FLSA claims in

Count I and they actually conflict with the FLSA because of their potential class certification, they

are preempted by the FLSA. See Epstein, 2016 WL 11498184, at *5; Zanders, 55 F. Supp. 3d at

1175. They thus fail as a matter of law. There is no material factual dispute. And the Court must

grant Defendants partial summary judgment by dismissing Count II. Cf. Platt v. Jack Cooper

Transp., Co., Inc., 959 F.2d 91, 94-96 (8th Cir. 1992) (affirming grant of summary judgment

dismissing state law claims that were preempted by federal law).

                                         CONCLUSION

        For these reasons, summary judgment must be granted on Count II of Plaintiffs’ Complaint

alleging a violation of the Iowa Wage Payment Collection Law under chapter 91A of the Iowa

Code.



                                                 4
     Respectfully submitted,

     THOMAS J. MILLER
     Attorney General of Iowa

     /s/ Molly M. Weber
     MOLLY M. WEBER (AT0008313)
     /s/ Ryan Sheahan
     RYAN SHEAHAN (AT0014279)
     /s/ Samuel P. Langholz
     SAMUEL P. LANGHOLZ
     Assistant Attorneys General
     Hoover State Office Building
     Des Moines, IA 50319
     (515) 281-5309
     molly.weber@ag.iowa.gov
     ryan.sheahan@ag.iowa.gov
     sam.langholz@ag.iowa.gov
     ATTORNEYS FOR DEFENDANTS


                        PROOF OF SERVICE

  The undersigned certifies that the foregoing instrument was served
upon each of the persons identified as receiving a copy by delivery in the
following manner on January 28, 2021:

         U.S. Mail                          FAX
         Hand Delivery                      Overnight Courier
         Federal Express                    Email
         PACER

Signature: /s/ Audra Drish




5
